 



Exhibit 10.68
AMENDED AND RESTATED NOTE

      $99,316,830.78   September 9, 2005

     FOR VALUE RECEIVED, the undersigned RAMCO-GERSHENSON PROPERTIES, L.P., a
Delaware limited partnership, hereby promises to pay to KEYBANK NATIONAL
ASSOCIATION or order, in accordance with the terms of that certain Bridge Loan
Agreement dated as of September 9, 2005 (the “Loan Agreement”), as from time to
time in effect, among the undersigned, Ramco-Gershenson Properties Trust,
KeyBank National Association, for itself and as Agent, and such other Banks as
may be from time to time named therein, to the extent not sooner paid, on or
before the Maturity Date, the principal sum of Ninety-Nine Million Three Hundred
Sixteen Thousand Eight Hundred Thirty and 78/100 Dollars ($99,316,830.78), or
such amount as may be advanced by the payee hereof under the Loan Agreement with
daily interest from the date hereof, computed as provided in the Loan Agreement,
on the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Loan
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Loan Agreement. Interest shall be payable on the dates
specified in the Loan Agreement, except that all accrued interest shall be paid
at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.
     Payments hereunder shall be made to KeyBank National Association, as Agent
for the payee hereof, at 127 Public Square, Cleveland, Ohio 44114-1306 or such
other address as may be designated by Agent.
     This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Loan Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the maturity date stated above and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Loan Agreement, and may be
prepaid in whole or from time to time in part, all as set forth in the Loan
Agreement.
     Notwithstanding anything in this Note to the contrary, all agreements
between the undersigned Borrower and the Banks and the Agent, whether now
existing or hereafter arising and whether written or oral, are hereby limited so
that in no contingency, whether by reason of acceleration of the maturity of any
of the Obligations or otherwise, shall the interest contracted for, charged or
received by the Banks exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, interest would otherwise be payable
to the Banks in excess of the maximum lawful amount, the interest payable to the
Banks shall be reduced to the maximum amount permitted under applicable law; and
if from any circumstance the Banks shall ever receive anything of value deemed
interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Borrower and to the
payment of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Borrower, such excess shall be
refunded to the undersigned Borrower. All interest paid or agreed to be paid to
the Banks shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Borrower (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned
Borrower and the Banks and the Agent.

 



--------------------------------------------------------------------------------



 



     In case an Event of Default shall occur, the entire principal amount of
this Note may become or be declared due and payable in the manner and with the
effect provided in said Loan Agreement. In addition to and not in limitation of
the foregoing and the provisions of the Loan Agreement hereinabove defined, the
undersigned further agrees, subject only to any limitation imposed by applicable
law, to pay all expenses, including reasonable attorneys’ fees and legal
expenses, incurred by the holder of this Note in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by acceleration
or otherwise.
     This Note shall be governed by and construed in accordance with the laws of
the State of Michigan (without giving effect to the conflict of laws rules of
any jurisdiction).
     The undersigned maker and all guarantors and endorsers, hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration of the indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Loan Agreement, and assent to extensions
of time of payment or forbearance or other indulgence without notice.
     This Note is issued in amendment and restatement of the Original Notes, as
assigned to Agent pursuant to the Assignment of Loan Documents.
     IN WITNESS WHEREOF the undersigned has by its duly authorized officers,
executed this Note under seal as of the day and year first above written.

                  RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership
 
                By:   Ramco-Gershenson Properties Trust, a
Maryland real estate investment trust, its
General Partner
 
           
 
      By:   /s/ Richard J. Smith
Name: Richard J. Smith
Title: Chief Financial Officer

2